EXHIBIT 10.3
 
Mediware Information Systems, Inc.
 
2011 Equity Incentive Plan
 
Restricted Stock Award Agreement
 
The Participant specified below has been granted this Restricted Stock Award
(“Award”) by Mediware Information Systems, Inc., a New York corporation (the
“Company”), under the terms of the Mediware Information Systems, Inc. 2011
Equity Incentive Plan (the “Plan”).  The Award shall be subject to the Plan as
well as the following terms and conditions (the “Award Agreement”):
 
Section 1.                      Award.  In accordance with the Plan, the Company
hereby grants to the Participant this Award which represents the right to
receive Stock (the “Covered Shares”) as set forth in Section 2. This Award is in
all respects limited and conditioned as provided herein.
 
Section 2.                      Terms of Restricted Stock Award.  The following
words and phrases relating to the grant of the Award shall have the following
meanings:
 
(a)           The “Participant” is            .
 
(b)           The “Grant Date”is             .
 
(c)           The number of “Covered Shares” is            shares of Stock.
 
Except where the context clearly implies to the contrary, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Plan.
 
Section 3.                      Restricted Period.  This Award Agreement
evidences the Company’s grant to the Participant as of the Grant Date, on the
terms and conditions described in this Award Agreement and in the Plan, the
right of the Participant to receive stock free of restrictions once the
Restricted Period ends.
 
(a)           Subject to the limitations of this Award Agreement, the
“Restricted Period” for each installment of such Covered Shares (“Installment”)
shall begin on the Grant Date and end as described in the following schedule
(but only if the Participant has not had a Termination of Service before the end
of the Restricted Period):
 
 
    INSTALLMENT
 
 
    RESTRICTED PERIOD WILL END ON:
  
    % of the Covered Shares
 
 



(b)           Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for the Restricted Stock shall cease immediately, and the
Restricted Stock shall become immediately and fully vested, upon (i) a Change in
Control that occurs on or before the Participant’s Termination of Service or
(ii) upon the Participant’s Termination of Service due to Disability or death.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           In the event the Participant’s Termination of Service, other than
as provided in subsection (b) above, occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title and
interest in and to any Installment(s) of Covered Shares still subject to a
Restricted Period as of the Participant’s Termination of Service date.
 
(d)           In the event the Participant violates any confidentiality,
non-competition or non-solicitation agreement with the Company or any
Subsidiary, as determined in the sole discretion of the Committee, the
Participant shall forfeit all rights, title and interest in and to any
Installment(s) of Covered Shares still subject to a Restricted Period as of such
date.
 
(e)           For purposes of this Award Agreement “Disability” shall mean that
a Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Company’s
employees.
 
Section 4.                      Delivery of Shares.  Delivery of Stock or other
amounts under this Award Agreement and the Plan shall be subject to the
following:
 
(a)           Compliance with Applicable Laws.  Notwithstanding any other
provision of this Award Agreement or the Plan, the Company shall have no
obligation to deliver any Stock or make any other distribution of benefits under
this Award Agreement or the Plan unless such delivery or distribution complies
with all applicable laws (including, the requirements of the Securities Act),
and the applicable requirements of any securities exchange or similar entity.
 
(b)           Certificates.  To the extent that this Award Agreement and the
Plan provide for the issuance of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
 
Section 5.                      Withholding.  All deliveries of Covered Shares
pursuant to this Award Agreement shall be subject to withholding of all
applicable taxes.  The Company shall have the right to require the Participant
(or if applicable, permitted assigns, heirs or Designated Beneficiaries) to
remit to the Company an amount sufficient to satisfy any tax requirements prior
to the delivery date of any certificate or certificates for Stock under this
Award Agreement.  At the election of the Participant, subject to the rules and
limitations as may be established by the Committee, such withholding obligations
may be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which Participant is otherwise entitled under the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.                      Non-Transferability of Award.  During the
Restricted Period, the Participant shall not sell, assign, transfer, pledge,
hypothecate, mortgage, encumber or dispose of any Covered Shares awarded under
this Award.
 
Section 7.                      Dividends.  The Participant shall be entitled to
receive dividends and distributions paid on the Covered Shares during the
Restricted Period; provided, however, that no dividends or distributions shall
be payable to or for the benefit of the Participant with respect to record dates
for such dividends or distributions occurring before or prior to the Grant Date,
or with respect to record dates for such dividends or distributions occurring on
or after the date, if any, on which the Participant has forfeited those Covered
Shares.
 
Section 8.                      Voting Rights.  The Participant shall be
entitled to vote the Covered Shares during the Restricted Period; provided,
however, that the Participant shall not be entitled to vote Covered Shares with
respect to record dates for any Covered Shares occurring on or after the date,
if any, on which the Participant has forfeited those Covered Shares.
 
Section 9.                      Deposit of Restricted Stock Award.  Each
certificate issued with respect to Covered Shares awarded under this Award
Agreement and subject to the restrictions contained herein, shall be registered
in the name of the Participant and shall be retained by the Company, or an agent
of the Company, until the end of the Restricted Period with respect to such
Covered Shares.
 
Section 10.                    Heirs and Successors.  This Award Agreement shall
be binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business.  If any rights of the Participant or benefits distributable
to the Participant under this Award Agreement have not been settled or
distributed, respectively, at the time of the Participant’s death, such rights
shall be settled and payable to the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Award Agreement and the Plan.  The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form as the Committee may require.  The
designation of beneficiary form may be amended or revoked from time to time by
the Participant.  If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been payable to the Participant and shall be payable to the legal
representative of the estate of the Participant.  If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the settlement of Designated Beneficiary’s rights under this
Award Agreement, then any rights that would have been payable to the Designated
Beneficiary shall be payable to the legal representative of the estate of the
Designated Beneficiary.
 
Section 11.                    Administration.  The authority to manage and
control the operation and administration of this Award Agreement and the Plan
shall be vested in the Committee, and the Committee shall have all powers with
respect to this Award Agreement as it has with respect to the Plan. Any
interpretation of this Award Agreement or the Plan by the Committee and any
decision made by it with respect to this Award Agreement or the Plan are final
and binding on all persons.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 12.                    Plan Governs.  Notwithstanding anything in this
Award Agreement the contrary, this Award Agreement shall be subject to the terms
of the Plan, a copy of which may be obtained by the Participant from the office
of the Secretary of the Company; and this Award Agreement are subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.  Notwithstanding anything in this Award
Agreement to the contrary, in the event of any discrepancies between the
corporate records and this Award Agreement, the corporate records shall control.
 
Section 13.                    Not an Employment Contract.  The Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor will it interfere in any
way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.
 
Section 14.                    No Rights As Shareholder.  Except as otherwise
provided herein, the Participant shall not have any rights of a shareholder with
respect to the Covered Shares, until Stock has been duly issued and delivered to
Participant.
 
Section 15.                    Amendment.  This Award Agreement may be amended
in accordance with the provisions of the Plan, and may otherwise be amended by
written Award Agreement of the Participant and the Company without the consent
of any other person.
 
Section 16.                    Governing Law.  This Award Agreement, the Plan,
and all actions taken in connection herewith shall be governed by and construed
in accordance with the laws of the State of New York without reference to
principles of conflict of laws, except as superseded by applicable federal law.
 
Section 17.                    Section 409A Amendment.  The Committee reserves
the right (including the right to delegate such right) to unilaterally amend
this Award Agreement without the consent of the Participant in order to maintain
an exclusion from the application of, or to maintain compliance with, Code
Section 409A.  Participant’s acceptance of this Award constitutes
acknowledgement and consent to such rights of the Committee.
 
Section 18.                    Clawback.  The Award and any amount or benefit
received under the Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of any
applicable Company clawback policy (the “Policy”) or any applicable law, as may
be in effect from time to time.  The Participant hereby acknowledges and
consents to the Company’s application, implementation and enforcement of (a) the
Policy or any similar policy established by the Company that may apply to the
Participant and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
may take such actions as may be necessary to effectuate the Policy, any similar
policy or applicable law without further consideration or action.
 
(Signature page to follow)
 
 
4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Award Agreement.
 
 
 

  Mediware Information Systems, Inc.           By:   Its:                
Participant           Name                                 Date

 
 
 
5